Capital Markets Fund, /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 8, 2015

                                      No. 04-14-00614-CV

                                     Hector GONZALEZ,
                                          Appellant

                                                v.

                        ATENEA CAPITAL MARKETS FUND, LP,
                                    Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13872
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        The clerk’s record was filed on October 20, 2014. On November 3, 2014, the court
reporter filed a Notification of Late Record stating that the appellant has failed to pay or make
arrangements to pay the reporter’s fee for preparing the record. Thereafter, on November 13,
2014, we ordered appellant to provide written proof that: either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. Appellant did not respond to our order.

         Therefore, by order dated December 8, 2014, we informed appellant that we will proceed
to determine the appeal without the benefit of the reporter’s record. See TEX. R. APP. P. 37.3(c)
(when reporter’s record is not filed, appellate court may consider and decide those issues or
points that do not require a reporter’s record for a decision). Additionally, we ordered appellant
to file the appellant’s brief by January 7, 2015.

        On January 8, 2015, appellant filed a motion for extension of time to file brief. We
hereby GRANT the motion. Appellant is ORDERED to file the appellant’s brief on or before
February 9, 2015. Further extensions of time will be disfavored. If the appellant’s brief is
not timely filed, the appeal may be dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a).
                                              ___________________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court